Title: From James Madison to Charles Pinckney, 10 January 1803
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State, Jany 10 1803.
Since my letter of November 27th on the subject of what had taken place at New Orleans, a letter has been received from the Governor of Louisiana to Governor Claiborne, in which it is stated that the measure of the Intendant was without instructions from his Government, and admitted that his own judgment did not concur with that of the Intendant. You will find by the printed documents herewith transmitted, that the subject engaged the early and earnest attention of the House of Representatives, and that all the information relating to it, possessed by the Executive, prior to the receipt of that letter, was reported in consequence of a call for it. The letter itself has been added to that report; but being confidentially communicated, it does not appear in print: a translation of it however is herewith inclosed. You will find also that the House has passed a resolution explicitly declaring that the stipulated rights of the United States on the Mississippi will be inviolably maintained. The disposition of many members was to give to the resolution a tone and complexion still stronger. To these proofs of the sensation which has been produced, it is to be added, that representations, expressing the peculiar sensibility of the Western Country, are on the way from every quarter of it, to the Government. There is in fact but one sentiment throughout the union with respect to the duty of maintaining our rights of navigation and boundary. The only existing difference relates to the degree of patience which ought to be exercised during the appeal to friendly modes of redress. In this state of things it is to be presumed that the Spanish Government will accelerate by every possible means, its interposition for that purpose; and the President charges you to urge the necessity of so doing with as much amicable decision as you can employ. We are not without hopes, that the Intendant will yield to the demands which have been made on him, and to the advice which he will have received from the Spanish Minister here. But it will be expected from the justice and good faith of the Spanish Government, that its precise orders to that effect will be forwarded by the quickest conveyance possible. The President wishes also, that the expedient suggested in the letter above referred to, for preventing similar occurrences and delays, may also be duly pressed on that Government.
The deposition of George Lee, respecting the forging of our Mediterranean passport, with copies of my last letters are inclosed.
The short notice given of the present opportunity leaves me time to add nothing more than assurances of the esteem and respect with which I remain &c &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosures not found, but see nn. 2 and 5.



   
   See Claiborne to JM, 25 Nov. 1802, and n. 1.



   
   JM probably enclosed a copy of the pamphlet Message from the President of the United States, Transmitting a Report from the Secretary of State, with the Information Requested in a Resolution of the House, of the 17th Instant, Relative to the Violation on the Part of Spain, of the.  Twenty-second Article of the Treaty of Friendship, Limits and Navigation … (Washington, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 3355). The documents included are also printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:469–71, together with a 30 Dec. 1802 message from Jefferson to the House of Representatives, a 30 Dec. 1802 letter from Jefferson to Nathaniel Macon, and the House resolution of 7 Jan. 1803 to which JM refers later in this letter.



   
   After prolonged partisan debate the House passed a resolution on 7 Jan. upholding the U.S. right of free navigation and trade through the Mississippi and expressing willingness to await the outcome of the administration’s measures before taking further steps (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 339–42).



   
   See JM to Pinckney, 27 Nov. 1802.



   
   For JM’s request for such a deposition, see his letter to George G. Lee, 23 Nov. 1802.


